EXHIBIT 10.2




MODIFICATION PROMISSORY NOTE

(Non-Revolving Term Note)




$7,528,870.98

January 16, 2009

BORROWER NAME AND ADDRESS:

LENDER NAME AND ADDRESS:

 

 

SUN AMERICAN BANCORP.

SILVERTON BANK, N.A. (Bank)

a Delaware corporation (Borrower)

3284 Northside Parkway,

9293 Glades Road,

Atlanta, Georgia 30327

Boca Raton, Florida 33434

     




WHEREAS, Borrower executed and delivered to Bank a Promissory Note With
Revolving Feature dated as of January 16, 2008 in the maximum principal amount
of Eight Million and 00/100 Dollars ($8,000,000.00) of which Seven Million Five
Hundred Twenty Eight Thousand Eight Hundred Seventy and 98/100 Dollars
($7,528,870.98) remains outstanding (the “Original Note”);

WHEREAS, Borrower and Bank have agreed to modify the Original Note pursuant to
the terms set forth herein below.

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify in writing, the sum of Seven Million Five Hundred Twenty Eight Thousand
Eight Hundred Seventy and 98/100 Dollars ($7,528,870.98)or such sum as may be
advanced and outstanding from time to time, with interest on the unpaid
principal balance at the rate and on the terms provided in this Modification
Promissory Note (including all renewals, extensions or modifications hereof,
this “Note”).

1.  USE OF PROCEEDS.  Borrower shall use the proceeds of the loan(s) evidenced
by this Note for the commercial purposes of Borrower in infusing capital into
the Subsidiary and for expenses of Borrower.

2.  SECURITY.  This Note is secured by 99.9% of all issued and outstanding
shares of capital stock in SUN AMERICAN BANK, a Florida banking
corporation/Borrower’s subsidiary (“Subsidiary”).

3.  INTEREST RATE.  The interest rate on this Note is subject to change from
time to time. The interest on this Note shall accrue on the unpaid principal
balance of this Note from the date hereof at the prime rate (the “Prime Rate”),
as the Prime Rate is published from time to time by The Wall Street Journal (as
of January 16, 2009, 3.25%), minus 1.00%. The interest rate will be adjusted to
reflect a change in the interest rate as the Prime Rate changes. The foregoing
is a reference rate for information and use of the Bank herein in establishing
the actual rates to be charged to Borrower and does not necessarily constitute
its lowest or best rate. In the event the interest rate defined above shall no
longer be published, then in such event the Bank shall, in its sole discretion,
select a comparable money center bank index and give notice to the Borrower. The
change in the interest rate is effective whether or not Bank gives Borrower
notice of the change.

4.  DEFAULT RATE.  In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations shall bear interest at the interest rate of 18% per
annum (“Default Rate”). The Default Rate shall also apply from acceleration
until the Obligations or any judgement thereon is paid in full.

5.  INTEREST AND FEE(S) COMPUTATION (ACTUAL/360).  Interest and fees, if any,
shall be computed on the basis of a 360-day year for the actual number of days
in the applicable period (“Acutal/360 Computation”). The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year’s period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period. Application of the
Actual/350 Computation produces an annualized effective rate exceeding the
nominal rate.

NO DOCUMENTARY STAMP TAXES ARE DUE WITH RESPECT TO THE INDEBTEDNESS EVIDENCED
HEREBY AS ALL DOCUMENTARY STAMP TAXES IN THE AMOUNT REQUIRED BY LAW WERE
PREVIOUSLY PAID UPON SIGNING OF THE NOTE THIS NOTE MODIFIES.





--------------------------------------------------------------------------------

6.  PREPAYMENT COMPENSATION.  Principal may be prepaid in whole or in part at
any time. Any prepayment in whole or in part shall include accrued interest and
all other sums then due under any of the Loan Documents. No partial prepayment
shall affect the obligation of Borrower to make any payment of principal or
interest due under this Note on the due dates specified.

7.  EXIT FEE.  If the loan balance and all related fees and costs due Bank are
paid in full: a) on or before March 31, 2009, an exit fee equal to sixty five
basis points (.65%) of the outstanding balance; b) between April 1, 2009 through
and including June 30, 2009, Borrower shall pay Bank an exit fee equal to two
hundred fifty five basis points (2.55%) of the outstanding balance; c) between
July 1, 2009 through and including July 31, 2009, Borrower shall pay Bank an
exit fee equal to three hundred ninety basis points percent (3.90%) of the
outstanding balance; d) between August 1, 2009 through and including August 31,
2009, Borrower shall pay Bank an exit fee equal to five hundred twenty basis
points (5.20%) of the outstanding balance; and e) between September 1, 2009
through and including the Maturity Date, an exit fee equal to eight hundred
basis points (8.00%) of the outstanding balance.

8.  ACCURATE FINANCIAL INFORMATION.  Borrower represents and covenants to Bank
that on and after the date of this Note: (i) all financial statements of
borrower or Subsidiary furnished to Bank are correct and accurately reflect the
financial conditions of Borrower or Subsidiary, as the case may be, as of the
respective dates thereof; (ii) Borrower maintains adequate records and books of
account in which complete entries are made in accordance with tax method
principles, consistently applied reflecting all financial transactions of
borrower, and (iii) at such times as Bank requests, Borrower will furnish Bank
with such financial information as Bank may request, Notwithstanding the
forgoing, Borrower and Subsidiary are to provide updated financial information
as more particularly set forth in the Loan Agreement, as defined below.

9.  REPAYMENT TERMS.  Interest only shall be paid in consecutive quarterly
installments commencing on the 16th day of April, 2008 and on the same day of
each quarter thereafter. On January 16, 2010 (the “Maturity Date”), Borrower
shall pay all outstanding principal and accord and unpaid interest, and any and
all other amounts due Bank, in full.

Additionally, principal reductions shall be required upon Borrower or
Subsidiary’s receipt of private equity investments received according to the
following Schedule until the loan evidenced hereby is paid in full, less: a) an
amount to be determined and required by Bank to be used as an interest reserve
to fully fund the interest payments due through the Maturity Date in the event
Borrower fails to make its scheduled payments; and b) Three Hundred Sixty
Thousand and 00/100 Dollars ($360,000.00) to be retained by borrower for the
sole purpose of paying its expenses not passed through to the Subsidiary.

Schedule of Equity Proceeds to Reduce Loan Principal

(i)

15% - Equity raised between zero ($0) up to and including Five Million and
00/100 Dollars ($5,000,000.00); 15% of that equity will be applied to reduce
principal after netting out 9 (a) and 9(b).

(ii)

20% - In addition to the principal reduction calculated in 9(i) equity raised
between Five Million One and 00/100 Dollars ($5,000,001.00) up to and including
Fifteen Million Dollars ($15,000,000.00); 20% of that equity will be applied to
reduce principal.

(iii)

25% - In addition to the principal reduction calculated in 9(i) and 9(ii) equity
raised in excess of Fifteen Million One and 00/100 Dollars ($15,000,001.00); 25%
of that equity will be applied to reduce principal.

(iv)

Equity as measured in this section 9 is an equity investment or series of
investments made into either the Borrower or subsidiary by one or more
individuals or entities considered in aggregate regardless of the form the
investment takes and is to be measured cumulatively from January 1, 2009
effective upon the date actually received by the Borrower or its subsidiaries.

10.  APPLICATION OF PAYMENTS.  Monies received by Bank from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal. If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Bank.





Page 2




--------------------------------------------------------------------------------

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

11.  DEFINITIONS.  Loan Documents.  The term “Loan Documents”, as used in this
Note and the other Loan Documents, refers to all documents executed in
connection with or related to the loan evidenced by this Note and includes,
without limitation, this Note, that certain Loan and Stock Pledge Agreement
dated as of January 16, 2008, as modified (the “Loan Agreement”), guaranty
agreements, security agreements, security instruments, financing statements,
mortgage instruments, any renewals or modifications, whenever any of the
foregoing are executed. Obligations. The term “Obligations”, as used in this
Note and the other Loan Documents, refers to any and all indebtedness and other
obligations under this Note and the other Loan Documents between Borrower and
Bank, and any other obligations or agreements between Borrower and Bank. Certain
Other Terms. All terms that are used but not otherwise defined in any of the
Loan Documents shall have the definitions provided in the Uniform Commercial
Code.

12.  LATE CHARGE.  If any payments are not timely made Borrower shall also pay
to Bank a late charge equal to 5% of each payment past due for 10 or more days.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

13.  ATTORNEYS’ FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of
Bank’s reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable paralegals, attorneys’ and experts’
fees and expenses, whether incurred without the commencement of a suit, in any
trial, arbitration, or administrative proceeding, or in any appellate or
bankruptcy proceeding. Should suit be brought because of the breach of any
covenants under this Obligation, the non-prevailing party shall pay the
prevailing party all expenses of such suit and any appeal thereof, including a
reasonable attorney’s fee.

14.  USURY.  If at any time the effective interest rate under this Note would,
but for this paragraph, exceed the maximum lawful rate, the effective interest
rate under this Note shall be the maximum lawful rate, and any amount received
by Bank in excess of such rate shall be applied to principal and then to fees
and expenses, or, if no such amounts are owing, returned to Borrower.

15.  DEFAULT.  If any of the following occurs, subject to a fifteen (15) day
cure period, a default (“Default”) under this Note shall exist: Nonpayment;
Nonperformance. The failure of timely payment or performance of the Obligations
or Default under this Note, the Loan Agreement or any other Loan Document or any
other indebtedness of Borrower to Bank, by the Borrower or any endorser.
FalseWarranty. A warranty or representation made or deemed made in the Loan
Documents or furnished to the Bank in connection with the loan evidenced by this
Note proves materially false, or if of a continuing nature, becomes materially
false. Cessation; Bankruptcy. The death of, appointment of a guardian for,
dissolution of, termination of existence of, loss of good standing status by,
appointment of a receiver for, assignment for the benefit of creditors of, or
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
its Subsidiary or affiliates, if any, or any general partner of or the majority
ownership interests of Borrower, or any party to the Loan Documents. Material
Business Alteration. Without prior written consent of Bank, a material
alteration in the kind or type of Borrower’s business. Material Capital
Structure or Business Alteration.  Without prior written consent of Bank, (i) a
material alteration in the kind or type of Borrower’s business, if any, (ii) the
sale of substantially all of the business or assets of Borrower or any
Subsidiary, or a material portion (10% or more) of such business or assets if
such a sale is outside the ordinary course of business of Borrower or any
Subsidiary, or more than 25% of the outstanding stock or voting power of or in
Borrower in a single transaction or a series of transactions; (iii) any transfer
of corporate stock or membership units/interests directly or indirectly by the
Borrower or any shareholder or member of the Borrower, or any Subsidiary, or any
issuance of any unused shares of corporate stock or membership units by or in
the Borrower of such Subsidiary; (iv) should any Borrower enter into any merger
or consolidation or (v) Bank determines in good faith, in its sole discretion,
that the prospects for payment or performance of the Obligations are impaired or
a material adverse change has occurred in the business or prospects of Borrower,
financial or otherwise. Financial Covenants. The failure of meeting any or all
Financial Covenants and/or conditions as listed in the Loan Agreement or as
otherwise set forth by Bank.





Page 3




--------------------------------------------------------------------------------

16.  REMEDIES UPON DEFAULT.  If a Default occurs under this Note or any of the
Loan Documents, Bank may at any time thereafter, take the following actions:
Acceleration Upon Default.  Accelerate the maturity of this Note and, at Bank’s
option, any or all other Obligations between Borrower and Bank; whereupon this
Note and the accelerated Obligations shall be immediately due and payable;
provided, however, if the Default is based upon a bankruptcy or insolvency
proceeding commenced by or against Borrower or any endorser of this Note, all
Obligations shall automatically and immediately be due and payable. Cumulative.
Exercise any rights and remedies as provided under the Note, Loan Agreement, and
other Loan Documents, or as provided by law or equity.

17.  FINANCIAL AND OTHER INFORMATION.  Borrower shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrower’s
financial condition. Such information shall be true, complete, and accurate.

18.  WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this
Note and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank. No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion. Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

Each Borrower or any person liable under this Note waives presentment, protest,
notice of dishonor, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind. Further, each agrees that Bank may extend, modify or renew
this Note or make a novation of the loan evidenced by this Note for any period,
and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any other Borrower or any
other person liable under this Note or other Loan Documents, all without notice
to or consent of each Borrower or each person who may be liable under this Note
or any other Loan Document and without affecting the liability of Borrower or
any person who may be liable under this note or any other Loan Document.

19.  MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan
Documents shall inure to the benefit of and be binding upon the parties and
their respective heirs, legal representative, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein. Borrower
shall not assign its rights and interest hereunder without the prior written
consent of Bank, and any attempt by Borrower to assign without Bank’s prior
written consent is null and void. Any assignment shall not release Borrower from
the Obligations. Applicable law; Conflict Between Documents. This Note and,
unless otherwise provided in any other Loan Document, the other Loan Documents
shall be governed by and construed under the laws of the state named in Bank’s
address shown above (Georgia) without regard to that state’s conflict of laws
principles. If the terms of this Note should conflict with the terms of any loan
agreement or any commitment letter that survives closing, the terms of this Note
shall control. Borrower’s Accounts. Except as prohibited by law, Borrower grants
Bank a security interest in all of Borrower’s accounts with Bank and any of its
affiliates. Jurisdiction. Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state (Georgia) named in Banks address shown above.
Severability. If any provision of this Note or of the other Loan Documents shall
be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document. Notices. Any notices to Borrower shall be
sufficiently given, if in writing and mailed or delivered to the Borrower’s
address shown above or such other address as Borrower may specify in writing
form time to time, and to Bank, if in writing and mailed or delivered to Bank’s
office address shown above or such other address as Bank may specify in writing
from time to time. Borrower agrees to give all written notices by registered or
certified mail, return receipt requested, all charges prepaid. In the event that
Borrower changes Borrower’s address at any time prior to the date the
Obligations are paid in full, Borrower agrees to promptly give written notice of
said change of address by registered or certified mail, return receipt
requested, all charges prepaid, Plural; Captions. All references in the Loan
Documents to Borrower, Subsidiary, person, document or other nouns of reference
mean both the singular and plural form, as the case may be, and the term
“person” shall mean any individual, person or entity. The captions contained in
the Loan Documents are inserted for convenience only and shall not affect the
meaning or interpretation of the Loan Documents. Advances. Bank may, in its sole
discretion, make advances for the reasonable costs of collection, maintenance,
and protection of the Bank’s liens, which shall be deemed to be advances under
this Note, even though the stated principal amount of this Note may be exceeded
as a result thereof. Posting of Payments. All payments





Page 4




--------------------------------------------------------------------------------

received during normal banking hours after 2:00 p.m. local time at the office of
Bank first shown above shall be deemed received at the opening of the next
banking day. Joint and Several Obligations. Each corporate entity who signs this
Note as a Borrower (as defined herein) is jointly and severally obligated. Fees
and Taxes. Borrower shall promptly pay all documentary, intangible recordation
and/or similar taxes on this transaction whether assessed at closing or arising
from time to time. Waiver of Exemplary Damages. The parties agree that they
shall not have a remedy of punitive or exemplary damages against other parties
in any Dispute and hereby waive any right or claim to punitive or exemplary
damages they have now or which may arise in the future in connection with any
Dispute.

WAIVER OF JURY TRIAL.   BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTIN WITH THE
LOAN DOCUMENTS AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OR ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR BANK ENTERING INTO THIS AGREEMENT. FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR THE BANK’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE
EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION. NO REPRESENTATIVE OR AGENT OF neither THE BANK, NOR BANK’S COUNSEL
HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

Borrower acknowledges that the above paragraph has been expressly bargained for
by the Bank as part of the loan evidenced hereby and that, but for Borrower’s
agreement the Bank would not have extended the loan for the term and with the
interest rate provide herein.

IN WITNESS WHEREOF, Borrower, as of the day and year first above written, has
caused this Note to be executed under seal.




 

BORROWER:

 

 

 

 

SUN AMERICAN BANCORP, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert Nichols

 

 

Robert Nichols, CFO

 

 

 

 

 

 

 

Taxpayer Identification Number: 65-0325364







(Acknowledgment appears on following page)








Page 5




--------------------------------------------------------------------------------

STATE OF FLORIDA

)

)

COUNTY OF Palm Beach

)




The foregoing instrument was acknowledged before me this 5th day of February,
2009, by Robert Nichols, as CFO of SUN AMERICAN BANCORP, a Delaware corporation,
who _____ is personally know to me __X__ or produced ______________ as
identification.







(Notary Seal must be affixed)

                         

/s/ Carole Jett

 

 

Notary Public (signature)

 

 

 

My Commission Expires:

 

Carole Jett

 

 

Notary Public

 

 

 







[sunam102002.gif] [sunam102002.gif]














Page 6


